DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 3: The claim states that “the movable portion refers to information provided from the position sensing assembly in the close-loop mode” and “the movable portion does not refer to the information provided from the position sensing assembly in the open-loop mode”, but it is unclear how the movable portion can refer to such information since there is no indication in the claim or the claims upon which it depends that the movable portion is anything more than an structural element.  That is, the movable portion as claimed does not appear to have any ability to “refer” to information, and it is unclear what effects such referral would have or require to occur to meet the claimed language.
Claims 4-11 depend upon claim 3 and inherit this indefiniteness.  
In light of the disclosed operation in the specification, the examiner suggests that claim 3 be amended to read that “the driving of the movable portion refers to information provided from the position sensing assembly in the close-loop mode” and “the driving of the movable portion does not refer to the information provided from the position sensing assembly in the open-loop mode”, which clearly indicate to a reader that the close-loop and open-loop modes of the driving mechanism include position sensor feedback and exclude such feedback, respectively.  For the purpose of examination with regard to the prior art, the claim is being interpreted as though this amendment (or a similar one) were made.
With regard to claim 4: The end of the claim reads that current is provided “based on a target position of the movable portion when the movable portion moving relative to the fixed portion.”  It is unclear when the current is required to be provided because “the movable portion moving relative to the fixed portion” is grammatically unclear.  The examiner suggests changing the limitation to read “when moving the movable portion relative to the fixed portion” or “when the movable portion is moved relative to the fixed portion”.
Claims 5-11 depend upon claim 4 and inherit this indefiniteness. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al (US Patent 9,774,772 B2).
With regard to Claim 1: Shin discloses an optical element driving mechanism which comprises a fixed portion (combination of 102, 103, and 104 and the electronic device in which the module is mounted) and a movable portion 104 movably connected to the fixed portion and which comprises a holder to hold an optical element which has a main axis (optical axis of the lens within the movable portion is labeled “O” in Figure 2); and a driving assembly (combination of 141 and 155) which is disposed on the movable portion or the fixed portion (in Shin portions of the driving assembly are positioned on each of the fixed and movable portions) for driving the movable portion to move relative to the fixed portion (see column 4 lines 32-37 disclosing the presence of the lens and movement of the same for the purpose of focusing, with column 4 lines 38-58 disclosing the drive of the lens holding element and lens by the driving assembly).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al (US Patent 9,989,727 B2, hereafter Shin-727).
With regard to claim 1:  Shin-727 discloses an optical element driving mechanism which comprises a fixed portion (base 500, stator 400, and the PCB upon which the base and controller are mounted per column 7 lines 22-55) and a movable portion connected to the fixed portion (combination of first mover 300 and second mover 200) which comprises a holder (bobbin 210) configured to hold an optical element having a .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Toploss et al (US Patent 9,560,247 B2).
With regard to claims 2 and 3: Shin discloses the inclusion of a position sensing assembly disposed on the movable portion or the fixed portion which is for detecting relative movement between the movable portion and the fixed portion (position sensor 157 is positioned on the fixed portion and detects movement of the movable portion, note that Shin calls this sensor a “hole sensor” which appears to be a misspelling of a “hall sensor”, see column 4 line 59 through column 5 line 5).
Shin does not disclose that there is a switch element disposed on the fixed portion to switch the optical element driving mechanism between an open-loop and close-loop mode, with information from the position sensing assembly being used in the close-loop mode and not being used in the open-loop mode.
Toploss teaches that it is useful to provide the ability to switch the driving of an optical element driving mechanism between a closed-loop mode in which information from a position sensing assembly is used as part of the driving control and an open-loop 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the optical element driving mechanism of Shin to include a switching element in the control system attached to the fixed portion to switch between an open-loop drive control ad closed-loop drive control to enable calibration of the assembly when it is installed in the electronic device. 
With regard to claim 4: In Shin the optical element driving mechanism is driven by a control element which controls the supply of current to the driving mechanism based on the target position of the movable portion (see column 4 line 65 through column 5 line 14 describing control of drive current to the coils to a desired focus location). Shin does not teach that the control element is disposed on the fixed portion, but a person having ordinary skill in the art at the time of filing would have found it obvious to do so in order to integrate the driving control with the optical element driving mechanism. 
With regard to claim 12: The position sensing assembly of Shin includes a position sensing element 157 disposed on the fixed portion and a sensed object (magnets 141
With regard to claim 13: The position sensing assembly of Shin includes a position sensing element 157 disposed on the fixed portion and a sensed object (magnets 141 disposed on the movable portion, with the position sensing element and the sensed object are arranged to not be overlapping when viewed along a direction that is perpendicular to the main axis (the sensing element is positioned radially outside of the sensed magnet, and when viewed from a direction parallel to the faces of the magnets the two elements do not overlap.  In Figure 2 a view along the x-axis would fulfil these criteria).


Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shin-727 in view of Gamadia et al (US Patent 9,210,306 B1) and Topliss (US Patent 9,134,503 B1, hereafter Topliss-503)
With regard to claim 14: Shin-727 does not disclose that the optical driving mechanism includes an adjust element on the fixed portion, wherein tilting angles of the holder at different positions are gained by images of the holder holding the optical element at the different positions, the tilting angles are combined as tilting angle information, and the tilting angle information is calculated to be corresponding tilting angle information written into the adjust element.
Topliss-503 indicates that a tilt adjusting element should be included in the control system of an optical driving mechanism to enable the drive system of the holder to compensate for the variation in lens tilt which can be caused by the lens module being held in different orientations (see column 14 line 49 through column 15 line 3 and 
Garnadia teaches that values used for tilt correction of a lens module may be acquired by using images of the holder (that is, captured through the holder by the camera module image sensor) to generate tilting angle information that then used to adjust the holder, see column 18 line 28 through column 19 line 8.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the camera of Shin-727 to incorporate an adjust element in the drive control system of the optical element driving mechanism, and to have configured that adjust mechanism to have within it lens tilting angle information from images acquired by the holder holding the optical element, in order to allow the drive control system of Shin-727 to adjust the drive currents supplied to the actuator to compensate for different lens tilts caused by the orientation of the module while in use. 

With regard to claims 15-18: Shin-727 discloses that the optical driving mechanism may be included as part of an optical element driving system implemented in as mobile device which functions as an image capturing device (see column 6 lines 47-55), Shin does not teach that the mobile device includes an adjust element on the fixed portion and an external device electrically connected to the optical element driving mechanism to measure tilting angles of the holder at different positions and combining the tilting angles into tilting angle information with the tilting angle information calculated 
Topliss-503 indicates that a tilt adjusting element should be included in the control system of an optical driving mechanism to enable the drive system of the holder to compensate for the variation in lens tilt which can be caused by the lens module being held in different orientations (see column 14 line 49 through column 15 line 3 and column 15 lines 23-35.  In Topliss-503 this adjusting element and the calculations used to control and compensate for tilt are performed by software carried by the main processor of the electronic device, which is electrically connected to the optical element driving mechanism (see column 14 line 57 through column 15 line 22 which indicates that the microprocessor of the mobile device carrying the camera module is used to store and control the tilt correction). Topliss-503 however does not indicate how the correction values for the tilt are generated and thus does not indicate that the tilting angles of the holder are gained by images of the holder holding the optical element at the different positions. 
Garnadia teaches that values used for tilt correction of a lens module may be acquired by using images of the holder (that is, captured through the holder by the camera module image sensor) to generate tilting angle information that then used to adjust the holder, see column 18 line 28 through column 19 line 8.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the camera of Shin-727 to incorporate an adjust element in the drive control system of the optical element driving mechanism, and to have . 
Allowable Subject Matter
Claims 4-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claims 5-9: The prior art does not disclose nor indicates that a person having ordinary skill in the art at the time of filing would have found obvious the combination of limitations in claims 1-4 with the additional limitation that corresponding position information is stored in the control element, the corresponding position information comprising information between a stroke and code of the holder. While it is known in the prior art to use systems which interrelate drive current with the resulting drive position along the stroke of a lens actuator, these systems are not applicable to an optical driving mechanism which has the combination of close-loop and open-loop control modes as claimed and as applied to claims 1-4.  In the prior art use of a close-
With regard to claims 10-11: The prior art does not teach operating an optical element driving mechanism as claimed.  In the combination as applied above the open-loop mode is discussed as using a current sweep as the purpose is to move the optical element through a full range of potential positions, not a fixed current as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamanaka (US Patent 9,247,118 B2) and Tani (US PGPub 2017/0223257 A1) each discloses an optical element driving mechanism which can switch between a closed loop control and an open loop control, but the control in these documents does not execute a control of current as the movement of the optical element in the documents depends on drive time and speed, not current due to the drive in these documents being rotational motors instead of actuators which exhibit a correspondence between current and position (as in e.g. a voice coil motor). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/           Examiner, Art Unit 2852